 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   ISMAIL UBAID-ALLAH,                       Case No. ED CV 18-01540 MWF (RAO)
12                      Petitioner,
13         v.                                  JUDGMENT
14   UNITED STATES OF AMERICA,
     et al.,
15
                        Respondents.
16

17

18         Pursuant to the Court’s Order Accepting Findings, Conclusions, and
19   Recommendations of United States Magistrate Judge,
20         IT IS ORDERED AND ADJUDGED that Respondent’s Motion to Dismiss is
21   granted, and this action is dismissed without prejudice.
22

23   DATED: February 27, 2019
24
                                            MICHAEL W. FITZGERALD
25                                          UNITED STATES DISTRICT JUDGE
26

27

28
